Grant, J.
(after stating the facts). The bill in this case was filed September 6, 1900. It was heard upon proofs taken in open court on March 17, 1904. The bill did not pray for a temporary injunction of the suit at law, and hone was granted. Upon the decree the suit at law was enjoined. Such result would properly follow an adjudication that title was in the complainant. The bill prayed that defendant be restrained from committing trespass “until a judgment in said pending suit at law.” *380No explanation was offered why the suit at law was not tried. It appears that for nearly four years the suit at law was permitted to rest, and then the parties submitted their contest to the court in chancery. Under these circumstances we do not think the defendants are in position to now insist that the decree should be reversed and the parties remanded to their remedy in the suit at law. Defendant Edwin J. Manning was the moving party in that suit, and he cannot complain if he failed to bring it to trial.
We think the court properly disposed of the case upon its merits. The evidence on the part of the complainant showed that the purchaser and owner of lots 14 and 15, and one of complainant’s grantors, built a fence along the line now claimed by complainant in 1866, and planted trees, shrubs, and bushes up to the fence line; that the fence remained until it disappeared through decay; that the stubs of. the posts are still in the ground; that the trees, shrubs, and bushes are still there; and that this exclusive and hostile occupation continued for a period of more than 20 years. The court found with the complainant. An examination of the record convinces us that his conclusion is correct, and that complainant had obtained title by adverse possession.
The decree is affirmed, with costs.
Carpenter, C. J., and McAlvay, Hooker, and Moore, JJ., concurred.